Exhibit 10.2

FOURTH LETTER AMENDMENT

TO NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

May 12, 2016

The Prudential Insurance Company

 of America and each other Holder (defined below)

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4300

Dallas, Texas 75201

Ladies and Gentlemen:

We refer to the Note Purchase and Private Shelf Agreement, dated as of December
28, 2012 (as amended by (i) the Letter Amendment and Waiver to Note Purchase and
Private Shelf Agreement, dated as of April 30, 2013, (ii) the Second Letter
Amendment and Waiver to Note Purchase and Private Shelf Agreement, dated as of
August 25, 2014, and (iii) the Third Letter Amendment to Note Purchase and
Private Shelf Agreement, dated as of June 3, 2015, the “Existing Agreement” and,
as the same shall be further amended hereby, the “Agreement”), among Primoris
Services Corporation, a Delaware corporation (the “Company”), PGIM, Inc.
(formerly known as Prudential Investment Management, Inc.) and the purchasers
party thereto (collectively, together with each other holder from time to time
of the Notes (as defined therein), the “Holders”).  Unless otherwise defined
herein, the terms defined in the Existing Agreement shall be used herein as
therein defined.

The Company has requested that certain of the terms and provisions contained in
the Existing Agreement be amended to, among other things as set forth herein,
modify certain financial covenants contained in Section 10.11 of the Existing
Agreement, and the Company and the Holders have agreed to such amendments, all
under the terms and conditions set forth in this Fourth Letter Amendment to Note
Purchase and Private Shelf Agreement (this “Amendment”).

Therefore, for good and valuable consideration, it is hereby agreed by you and
us as follows:

1.Amendments to the Existing Agreement.  Subject to satisfaction of the
conditions set forth in Section 2 hereof, the Holders hereby agree with the
Company to amend, effective on and as of the date first written above, the
Existing Agreement as follows:

a)Section 10.11(a)  (Tangible Net Worth)  of the Existing Agreement is hereby
deleted and replaced in its entirety with the following:

“(a)Tangible Net Worth.  The Company will not permit Consolidated Tangible Net
Worth, calculated as of the last day of each Fiscal Quarter (commencing March
31,







--------------------------------------------------------------------------------

 



2016), to be less than $200,000,000, which required minimum amount will increase
thereafter, annually, commencing March 31, 2017, and each anniversary of such
date by an amount equal to twenty-five percent (25%) of Consolidated Net Income
reported on the Company’s annual audited financial statements delivered pursuant
to Section 7.1(b) for the preceding Fiscal Year (but without reduction for any
net loss).”

b)Section 10.11(c)  (Senior Debt to Consolidated EBITDA Ratio)  of the Existing
Agreement is hereby amended by replacing the text “2.25:1.00” contained in such
Section with the text “2.75:1.00” in lieu thereof.

c)Schedule B to the Existing Agreement is hereby amended by deleting clause (D)
of the definition of “Permitted Acquisition” in its entirety and replacing it
with the following:

“(D) immediately after giving effect to such Acquisition, Indebtedness of the
Company and its Subsidiaries to Consolidated EBITDA, on a Pro Forma Basis, is
less than 2.25:1.00;”

2.Effectiveness.  The amendments to the Existing Agreement set forth in Section
1 hereof shall become effective on and as of the date first written above,
subject to the following:

a)receipt by the Holders, in form and substance satisfactory to the Required
Holders, of this Amendment, duly executed and delivered by each of the parties
hereto;

b)receipt by the Holders, in form and substance satisfactory to the Required
Holders, of evidence that the representations and warranties of the Company made
in Section 3 of this Amendment are true and correct on and as of the date first
written above;

c)receipt by the Holders, in form and substance reasonably satisfactory to the
Required Holders, of an amendment to the Senior Credit Agreement that amends the
Senior Credit Agreement in substantially the same manner as the Existing
Agreement is amended by this Amendment, duly executed and delivered by each of
the parties thereto;

d)receipt by the Holders of a Certificate of Secretary of the Company certifying
as to existence and good standing of the Company, the Articles of Incorporation
(or its equivalent) of the Company, the Bylaws (or its equivalent) of the
Company and corporate resolutions of the Company approving this Amendment;

e)receipt by the Holders of counterpart originals or certified or other copies
of all corporate and other proceedings, pertaining directly to this Amendment
and all documents and instruments directly incident to this Amendment as the
Holders or their counsel may reasonably request; and

f)receipt by Prudential in immediately available funds of a structuring fee of
$12,500.

3.Representations and Warranties.  In order to induce the Holders to enter into
this Amendment, the Company hereby represents and warrants as follows:





-2-

--------------------------------------------------------------------------------

 



a)In connection with this Amendment and all other documents delivered in
connection herewith, each Note Party (i) has the requisite power and authority
to make, deliver and perform the same, (ii) has taken all necessary corporate or
other action to authorize its execution, delivery and performance of the same,
and (iii) has duly executed and delivered the same.

b)After giving effect to this Amendment, the representations and warranties
contained in Section 5 of the Agreement and Section 9 of the Guaranty  Agreement
are true and correct in all material respects (except for those representations
and warranties qualified by “materiality,” “Material Adverse Effect” or a like
qualification, which shall be true and correct in all respects) on and as of the
date first written above with the same effect as though made on and as of the
date first written above, except to the extent that such representations and
warranties relate to a specific date (in which case such representations and
warranties were true and correct in all material respects (except for those
representations and warranties qualified by “materiality,” “Material Adverse
Effect” or a like qualification, which were true and correct in all respects) as
of such specified date).

c)No Default or Event of Default exists under any of the Note Documents (both
immediately before and after giving effect to this Amendment) or will result
from the making of this Amendment.

d)No Material Adverse Effect has occurred or could reasonably be expected to
occur as a result of this Amendment.

e)The Note Parties are in full compliance with all terms and conditions of the
Agreement and the other Note Documents.

f)There are no Uniform Commercial Code financing statements in effect with
respect to the property of the Company or any Note Party constituting Collateral
(other than those Uniform Commercial Code financing statements on file that (x)
are for the benefit of the Collateral Agent or (y) relate to Liens on equipment
of the Note Parties and that are otherwise permitted by the Agreement).

g)There are no pending lawsuits against any Note Party that, if decided
adversely against such Note Party, would not be covered by insurance.

4.Miscellaneous.

a)Upon and after the date first written above, each reference to the Existing
Agreement in the Existing Agreement, each Note and the other Note Documents
shall mean and be a reference to the Existing Agreement as amended by this
Amendment.

b)Except as specifically amended herein, the Existing Agreement shall remain in
full force and effect, and is hereby ratified and confirmed.





-3-

--------------------------------------------------------------------------------

 



c)This Amendment is a Note Document and all of the provisions of the Agreement
which apply to Note Documents apply hereto.

d)The Company confirms its agreement, pursuant to Section 15.1 of the Agreement,
to pay promptly all reasonable expenses of the Holders related to this Amendment
and all matters contemplated hereby, including, without limitation, all
reasonable fees and expenses of the Holders’ counsel.

e)Except as expressly provided herein, the execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
any Holder, nor constitute a waiver of any provision of the Existing Agreement,
any other Note Document or any other document, instrument or agreement executed
and delivered in connection with any of the foregoing.

f)THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.

g)This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.  Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, the parties hereto.  Delivery of this Amendment may be made by telecopy or
electronic transmission of a duly executed counterpart copy hereof; provided
that any such delivery by electronic transmission shall be effective only if
transmitted in .pdf format, .tif format or other format in which the text is not
readily modifiable by any recipient thereof.

h)Each of the Guarantors consents to the execution and delivery of this
Amendment by the parties hereto.  As a material inducement to the undersigned to
enter into this Amendment, each of the Guarantors (i) acknowledges and confirms
the continuing existence, validity and effectiveness of the Guaranty Agreement
(and the applicability of each Guarantor’s guaranty of the Guaranteed
Obligations (as defined in the Guaranty Agreement) and each of the other Note
Documents to which it is a party, and (ii) agrees that the execution, delivery
and performance of this Amendment shall not in any way release, diminish,
impair, reduce or otherwise affect its obligations thereunder.

If you agree to the terms and provisions hereof, please evidence your agreement
by executing and returning at least a counterpart of this Amendment to the
Company at 2100 McKinney Ave., Suite 1500, Dallas, Texas 75201.

[Remainder of Page Intentionally Left Blank]

 

 



-4-

--------------------------------------------------------------------------------

 



 

 

 

 

 

Very truly yours,

 

 

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

By:

/s/ John M. Perisich

 

Name: John M. Perisich

 

Title: EVP

 





SIGNATURE PAGE TO

FOURTH LETTER AMENDMENT TO

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

--------------------------------------------------------------------------------

 



Agreed to and acknowledged by the undersigned solely with respect to Section
4(h) hereof:

 

 

 

 

 

ONQUEST HEATERS, INC.

 

ARB, INC.

 

 

 

By:

/s/ John M. Perisich     John M. Perisich

 

By:

/s/ John M. Perisich       John M. Perisich

Title:

EVP

 

Title:

EVP

 

 

 

ARB STRUCTURES, INC.

 

ALASKA CONTINENTAL PIPELINE, INC.

 

 

 

By:

/s/ John M. Perisich     John M. Perisich

 

By:

/s/ John M. Perisich       John M. Perisich

Title:

EVP

 

Title:

EVP

 

 

 

CARDINAL CONTRACTORS, INC.

 

JUNIPER ROCK CORPORATION

 

 

 

By:

/s/ John M. Perisich      John M. Perisich

 

By:

/s/ John M. Perisich      John M. Perisich

Title:

EVP

 

Title:

EVP

 

 

 

BTEX MATERIALS, LLC

 

ONQUEST, INC.

 

 

 

By:

/s/ John M. Perisich     John M. Perisich

 

By:

/s/ John M. Perisich      John M. Perisich

Title:

EVP

 

Title:

EVP

 

 

 

MILLER SPRINGS MATERIALS, L.L.C.

 

GML COATINGS, LLC

 

 

 

By:

/s/ John M. Perisich     John M. Perisich

 

By:

/s/ John M. Perisich      John M. Perisich

Title:

EVP

 

Title:

EVP

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

ROCKFORD CORPORATION

 

 

 

By:

/s/ John M. Perisich     John M. Perisich

 

By:

/s/ John M. Perisich      John M. Perisich

Title:

EVP

 

Title:

EVP

 

 

 

Q3 CONTRACTING, INC.

 

PRIMORIS ENERGY SERVICES CORPORATION

 

 

 

By:

/s/ John M. Perisich     John M. Perisich

 

By:

/s/ John M. Perisich     John M. Perisich

Title:

EVP

 

Title:

EVP

 

 

 

PRIMORIS AEVENIA, INC.

 

VADNAIS TRENCHLESS SERVICES, INC.

 

 

 

By:

/s/ John M. Perisich     John M. Perisich

 

By:

/s/ John M. Perisich     John M. Perisich

Title:

EVP

 

Title:

EVP

 

 

 

SAXON CONSTRUCTION, INC.

 

 

 

 

 

By:

/s/ John M. Perisich      John M. Perisich

 

 

Title:

EVP

 

 

 





SIGNATURE PAGE TO

FOURTH LETTER AMENDMENT TO

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

--------------------------------------------------------------------------------

 



Agreed as of the date first written above:

 

 

 

 

 

PGIM, INC.

 

 

 

 

 

 

 

By:

/s/ Brien Davis                         Brien Davis

 

 

Vice President

 

 

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

 

 

 

 

By:

/s/ Brien Davis                         Brien Davis

 

 

Vice President

 

 

 

 

 

 

 

PHYSICIANS MUTUAL INSURANCE COMPANY

 

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

 

 

 

By:

/s/ Brien Davis                  Brien Davis

 

 

 

Vice President

 

 

 

 

 

 

 

GLOBE LIFE AND ACCIDENT INSURANCE COMPANY

 

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

 

 

 

By:

/s/ Brien Davis                   Brien Davis

 

 

 

Vice President

 





SIGNATURE PAGE TO

FOURTH LETTER AMENDMENT TO

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION

 

 

 

 

By:

PGIM, Inc.,

 

 

as investment manager

 

 

 

 

 

 

 

 

By:

/s/ Brien Davis                  Brien Davis

 

 

 

Vice President

 

 

 

 

 

FARMERS INSURANCE EXCHANGE

 

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

 

 

 

By:

/s/ Brien Davis                  Brien Davis

 

 

 

Vice President

 

 

 

 

 

MID CENTURY INSURANCE COMPANY

 

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

 

 

 

By:

/s/ Brien Davis                 Brien Davis

 

 

 

Vice President

 

 

 

 

 

PRUDENTIAL UNIVERSAL REINSURANCE COMPANY

 

 

 

 

By:

PGIM, Inc.,

 

 

as investment manager

 

 

 

 

 

 

 

 

By:

/s/ Brien Davis

 

 

 

Vice President

 





SIGNATURE PAGE TO

FOURTH LETTER AMENDMENT TO

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

--------------------------------------------------------------------------------

 



 

 

 

 

 

farmers new world life insurance company

 

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

 

 

 

By:

/s/ Brien Davis                   Brien Davis

 

 

 

Vice President

 

 

 

 

 

 

 

zurich american LIFE insurance company

 

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

 

 

 

By:

/s/ Brien Davis                  Brien Davis

 

 

 

Vice President

 

SIGNATURE PAGE TO

FOURTH LETTER AMENDMENT TO

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

--------------------------------------------------------------------------------